Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-19 are presented for examination.
3.	Claims 2-19 are added.
4.          This office action is in response to the REM filed 13/14/2022. 
5.	Claims 1, 9 and 15 are independent claim.
6.	The Application 16/678,285 is a CON of the application 13/921,834.
7.	The office action is made Final.
	
Information Disclosure Statement
8.        The information disclosure statement (IDSs) submitted on 11/18/2019 was considered by the examiner.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 9 and 15 recite:
“analyzing the configuration parameters with respect to the received test data to identify a defect; generating, based on the identified defect, an instruction for correcting the configuration parameters”.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an enterprise resource planning (ERP) system”, “a computer system”, “a database system”, “at least one central server”; “at least one satellite system”, “a database internal network connection”, “a measurement input interface”, “database internal interfaces (API)”, “a test input interface”, “an analyzer” and “a correction module” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses manually/mentally reading and analyzing the measured configuration parameters with respect to the received test data in order to identify configuration quality defects. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application because:
The claims recite additional elements “an enterprise resource planning (ERP) system”, “a computer system”, “a database system”, “at least one central server”; “at least one satellite system”, “a database internal network connection”, “a measurement input interface”, “database internal interfaces (API)”, “a test input interface”, “an analyzer” and “a correction module” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional elements of:
“measuring a plurality of configuration parameters and for executing generated correction instructions; measuring a plurality of configuration parameters on the at least one satellite system and storing the configuration parameters in the database; providing access with database internal interfaces (API) for consolidating the measured configuration parameters; receiving test data; and transferring the database from execution of the instruction.
which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 9 and 15 are directed to an abstract idea.
Claims 1, 9 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an enterprise resource planning (ERP) system”, “a computer system”, “a database system”, “at least one central server”; “at least one satellite system”, “a database internal network connection”, “a measurement input interface”, “database internal interfaces (API)”, “a test input interface”, “an analyzer” and “a correction module” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity of “measure[ing] a plurality of configuration parameters and for execut[ing] generated correction instructions; measuring a plurality of configuration parameters on the at least one satellite system and stor[ing] the configuration parameters in the database; provid[ing] access with database internal interfaces (API) for consolidating the measured configuration parameters; and receiv[ing] test data; and transferr[ing] the database from execution of the instruction” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and storing and retrieving information in memory as few of the well-understood, routine and conventional activities (pre-solution activity of receiving information) (see MPEP 2106.05(d)(II) and MPEP 2106.05(g).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 9 and 15 are not patent eligible.

Regarding dependent claims 2-8, 10-14 and 16-19: 
Claim 2 recites additional elements/limitations “wherein the receiving is by the at least one central server and the analyzing is by the at least one central server” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one central server” to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claims 3, 10 and 16 recites additional elements/limitations “wherein the at least one satellite system comprises one or more network servers” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one satellite system comprises one or more network servers” to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claims 4, 11 recites additional elements/limitations “wherein the transferring is to the one or more network servers” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more network servers” to perform the steps of claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claims 5, 12 and 17 recites additional elements/limitations “wherein the plurality of configuration parameters are stored at the one or more network servers” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claims 1, 9 and 15. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 6 recites additional elements/limitations “wherein the access with database internal interfaces (API) is provided through the one or more network servers”  which further elaborate on the insignificant extra solution activity of accessing data as identified above in the analysis of claims 1, 9 and 15. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 7, 13 and 18 recites additional elements/limitations “wherein the one or more network servers comprise cloud servers, wherein the engine is stored on one or more of the cloud servers” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claims 1, 9 and 15. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 8, 14 and 19 recites additional elements/limitations “wherein the one or more network servers comprise local servers, wherein the engine is stored locally and is configured to communicate over a network” which further elaborate on the insignificant extra solution activity of storing data as identified above in the analysis of claims 1, 9 and 15. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.      Claims 1, 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. (13/921,834) (Notice of Allowance was mailed 10/08/2019). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

15.	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Graefe et al (US 2007/0016544 A1).

16.	Regarding claim 1 (Original), Graefe teaches an enterprise resource planning (ERP) system, a computer system for transferring a database system, comprising: 
at least one central server (Fig 2, Best practices analyzer 202); 
at least one satellite system with an engine (scan engine 208 of fig 2) for measuring a plurality of configuration parameters and for executing generated correction instructions (Fig 2, [0011]- [0012], [0016], [0028], [0029], scan configuration parameter/settings by a satellite system (the scan engine 208) coupled with a central server (Best practices analyzer 202)); and 
a database internal network connection between the central server and the satellite systems (Fig 2, DB server 214); 
wherein the central server comprises: 
a measurement input interface (Fig 2, user interface 204) for measuring a plurality of configuration parameters on the at least one satellite system (Fig 2, [0011]- [0012], [0016], [0028], [0029], scan configuration parameter/settings by a satellite system (the scan engine 208) coupled with a central server (Best practices analyzer 202)) and storing the configuration parameters in the database ([0047], “The scan configuration may be stored for future use... The results of the scan are stored in the data repository (a database)”), and providing access with database internal interfaces (API) for consolidating the measured configuration parameters ([0002], “Another challenge to be overcome is that the guidance documentation (e.g., "best practice" recommendations) is not consolidated into a single source and may not even be reasonably accessible.”, [0032], “The scan engine 208 may take advantage of Code Access Security features in CLR to verify and enforce code signing and publisher identities. The core scan engine 208 may verify that the rules are signed, enabling tight control over which code can be run. A different security context may be enabled for unsigned rules (e.g. user-defined rules).”); 
a test input interface for receiving test data ([0011], “a set of guidelines and recommendations (i.e., "best practices" or "best practice rules").”, [0032], user-defined rule (test data), [0046], “test policy”); 
an analyzer for analyzing the measured configuration parameters with respect to the received test data in order to identify configuration quality defects ([0011-0012], “The Best Practices Analyzer scans one or more instances of a database server for conformance to a set of guidelines and recommendations (i.e., "best practices" or "best practice rules")...improper configuration settings, unexpected failures, or suggest changes to be made to improve the performance of a database server instance.”, [0029], “When a failure to comply with a best practice rule is found, information is stored in a best practices repository (repository 210 and/or repository 212). This information can be used to generate informational reports.”); and 
a correction module for transferring the database system by automatically generating correction instructions for correcting configuration parameters to be executed on a respective one of the satellite systems ([0011-0012], “improper configuration settings, unexpected failures, or suggest changes to be made to improve the performance of a database server instance.”, [0029], “When a failure to comply with a best practice rule is found, information is stored in a best practices repository (repository 210 and/or repository 212). This information can be used to generate informational reports.”).

17.	Regarding claim 2 (New), Graefe teaches the invention as claimed in claim 1 above and further teaches wherein the receiving is by the at least one central server and the analyzing is by the at least one central server (Fig 2, Best practices analyzer 202, receivestest data and analyses the configuration parameter)

18.	Regarding claim 3 (New), Graefe teaches the invention as claimed in claim 1 above and further teaches wherein the at least one satellite system comprises one or more network servers (scan engine 208 of fig 2).

19.	Regarding claim 4 (New), Graefe teaches the invention as claimed in claim 3 above and further teaches wherein the transferring is to the one or more network servers ([0012], “Best Practices Analyzer may check for correct execution of common administrative tasks.”, [0029], “the Best Practices Analyzer 202 may check for correct execution of common administrative tasks, (like database backups, for example), or may determine whether these tasks are being performed at all. It can check logs, (e.g., WINDOWS logs, SQL error logs, etc.), registry and many other sources for improper configuration settings, unexpected failures, or it may suggest changes to be made to improve the performance of a database server instance. When a failure to comply with a best practice rule is found, information is stored in a best practices repository (repository 210 and/or repository 212). This information can be used to generate informational reports.”).

20.	Regarding claim 5 (New), Graefe teaches the invention as claimed in claim 3 above and further teaches wherein the plurality of configuration parameters are stored at the one or more network servers ([0047], “The scan configuration may be stored for future use... The results of the scan are stored in the data repository (a database)”).

21.	Regarding claim 6 (New), Graefe teaches the invention as claimed in claim 3 above and further teaches wherein the access with database internal interfaces (API) is provided through the one or more network servers ([0002], “Another challenge to be overcome is that the guidance documentation (e.g., "best practice" recommendations) is not consolidated into a single source and may not even be reasonably accessible.”, [0032], “The scan engine 208 may take advantage of Code Access Security features in CLR to verify and enforce code signing and publisher identities. The core scan engine 208 may verify that the rules are signed, enabling tight control over which code can be run. A different security context may be enabled for unsigned rules (e.g. user-defined rules).”).

22.	Regarding claim 7 (New), Graefe teaches the invention as claimed in claim 3 above and further teaches wherein the one or more network servers comprise cloud servers, wherein the engine is stored on one or more of the cloud servers (Fig 2).

23.	Regarding claim 8 (New), Graefe teaches the invention as claimed in claim 3 above and further teaches wherein the one or more network servers comprise local servers, wherein the engine is stored locally and is configured to communicate over a network (Fig 2).

24.	Regarding claim 9, this claim recites a system performs the method of the system claim 1and is rejected under the same rationale.

25.	Regarding claims 10-14, those claims recite a system performs the method of the system claims 3-6 and 8 respectively and are rejected under the same rationale.


26.	Regarding claim 15 (New), Graefe teaches A computer implemented method comprising: 
measuring, by a satellite system coupled with a central server, configuration parameters (Fig 2, [0011]- [0012], [0016], [0028], [0029], scan configuration parameter/settings by a satellite system (the scan engine 208) coupled with a central server (Best practices analyzer 202)); 
storing the configuration parameters in a database coupled with the central server and the satellite system ([0047], “The scan configuration may be stored for future use... The results of the scan are stored in the data repository (a database)”); 
providing access to a database internal interface for the database for consolidating the configuration parameters ([0002], “Another challenge to be overcome is that the guidance documentation (e.g., "best practice" recommendations) is not consolidated into a single source and may not even be reasonably accessible.”, [0032], “The scan engine 208 may take advantage of Code Access Security features in CLR to verify and enforce code signing and publisher identities. The core scan engine 208 may verify that the rules are signed, enabling tight control over which code can be run. A different security context may be enabled for unsigned rules (e.g. user-defined rules).”); 
receiving test data to be analyzed based on the configuration parameters ([0011], “a set of guidelines and recommendations (i.e., "best practices" or "best practice rules").”, [0032], user-defined rule (test data), [0046], “test policy”); 
analyzing the configuration parameters with respect to the received test data to identify a defect ([0011-0012], “The Best Practices Analyzer scans one or more instances of a database server for conformance to a set of guidelines and recommendations (i.e., "best practices" or "best practice rules")...improper configuration settings, unexpected failures, or suggest changes to be made to improve the performance of a database server instance.”, [0029], “When a failure to comply with a best practice rule is found, information is stored in a best practices repository (repository 210 and/or repository 212). This information can be used to generate informational reports.”); 
generating, automatically based on the identified defect, an instruction for correcting the configuration parameters ([0011-0012], “improper configuration settings, unexpected failures, or suggest changes to be made to improve the performance of a database server instance.”, [0029], “When a failure to comply with a best practice rule is found, information is stored in a best practices repository (repository 210 and/or repository 212). This information can be used to generate informational reports.”); and 
transferring the database from execution of the instruction ([0012], “Best Practices Analyzer may check for correct execution of common administrative tasks.”, [0029], “the Best Practices Analyzer 202 may check for correct execution of common administrative tasks, (like database backups, for example), or may determine whether these tasks are being performed at all. It can check logs, (e.g., WINDOWS logs, SQL error logs, etc.), registry and many other sources for improper configuration settings, unexpected failures, or it may suggest changes to be made to improve the performance of a database server instance. When a failure to comply with a best practice rule is found, information is stored in a best practices repository (repository 210 and/or repository 212). This information can be used to generate informational reports.”).

27.	Regarding claims 16-19, those claims recite a method performs the method of the system claims 3, 4, 7 and 8 respectively and are rejected under the same rationale.

CONCLUSION
28. 	THIS ACTION IS MADE FINAL.
29.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169